
	

114 HRES 613 IH: Expressing the sense of the House of Representatives regarding the restoration of authority of the American people and the separation of powers.
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mrs. McMorris Rodgers (for herself, Mr. Bishop of Utah, Mr. Messer, Mr. Roskam, Mr. Pearce, Mr. McClintock, Mrs. Ellmers of North Carolina, Mr. Harris, Mr. Wenstrup, Mr. Barr, Mr. Graves of Georgia, Mr. Ross, Mr. Stewart, Mrs. Hartzler, Mr. Rothfus, Mr. Palmer, Mr. Buck, Mr. Hill, Mr. Allen, Mr. Moolenaar, Mr. Newhouse, Mr. Zinke, Mr. Hardy, Mr. LaHood, and Mr. Mullin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the restoration of authority of the
			 American people and the separation of powers.
	
	
 Whereas the solemn purpose of the Federal Government of the United States is to ensure national peace and security, protect freedom and justice, and promote the well-being of the American people;
 Whereas in order to secure people’s rights of life, liberty, and the pursuit of happiness, the American people establish their government to represent their will and rights;
 Whereas the Federal Government derives all of its authority solely from the people, who exercise and affirm their rights through their elected representatives;
 Whereas a government for the people and by the people is only realized through representative government that guarantees the people’s sovereign authority;
 Whereas all legitimate Federal power of the United States is delegated by the American people through the Constitution of the United States and elections;
 Whereas the Constitution of the United States was established by the American people in order to establish justice, promote the general welfare, and secure the blessings of liberty;
 Whereas the separation of powers between the legislative, executive, and judicial branches, and the checks and balances each branch has on the others’ legitimate powers, make up the main structural mechanism by which the Constitution limits power, assures responsible government, and prevents tyranny;
 Whereas article I, section 1 of the Constitution, expressly states that All legislative Powers herein granted shall be vested in a Congress of the United States;
 Whereas Congress is also responsible for conducting thorough oversight of all Federal agencies; Whereas our representative government can only serve this role on behalf of the American people when constitutional checks and balances to protect people’s power are respected by their government;
 Whereas the value of representation most clearly manifests itself when the American people are able to express their imagination, ambitions, and conscience through their representatives, who they hold directly accountable;
 Whereas our representative government is intended, above all, to provide recourse to United States citizens through the electoral process;
 Whereas when government fails to meet the reasonable standards of accountability, transparency, and restraint established in the Constitution, the rights of the American people are infringed;
 Whereas a representative government fails the people when it creates and implements mandates without the input and approval of the people’s representatives;
 Whereas executive branch departments and agencies currently generate and enforce their own rules and regulations with the force of law upon the people without the approval of their representatives;
 Whereas there are few available forms of sufficient recourse for the people in response to these overreaches;
 Whereas there are increasing incidents of executive overreach being made by departments and agencies that have exercised unaccountable lawmaking power;
 Whereas this extension of executive authority stands in violation of core principles and limitations of our representative government, which exists to serve the people, not the reverse;
 Whereas the judiciary has also exceeded its authority, disregarding the limitation on its own use of power and the duly enacted statutes of Congress;
 Whereas our representative government can only be restored when the people regain the authority to hold directly accountable those in government who make laws; and
 Whereas each Member of Congress has given the solemn oath to support and defend the Constitution of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its commitment to recovering all powers of the American people expressly delegated to the legislative branch in article I of the Constitution;
 (2)recognizes its unique duty to preserve and perpetuate representative government in the United States by recovering its exclusive duty to make law;
 (3)reaffirms its commitment to maintaining the separation of powers for the people through proper and thorough oversight of the executive branch and its departments and agencies;
 (4)declares its intent to reclaim legislative powers from executive branch departments and agencies, whether improperly claimed or previously granted, by which the American people are governed without their consent;
 (5)reaffirms Congress’ authority as delegated by the people to lay and collect taxes, pay debts, and provide for the common defense and general welfare of the United States;
 (6)reaffirms its authority on behalf of the people to make rules for the government and regulation of the armed forces; and
 (7)reaffirms the House of Representatives intent to recover all powers and rights faithfully entrusted to it by the American people, and to restore the separation of powers between branches of the Federal Government and the associated balance and protections it affords, as expressed by the people in the Constitution of the United States, which is the binding manifestation of their will and consent.
			
